ORDER
Krzystof Stojkowski pleaded guilty to bank fraud, see 18 U.S.C. § 1344, and the district court imposed a below-guidelines sentence of 96 months’ imprisonment. Stojkowski appeals and contends only that the district court violated the ex post facto clause by determining his guidelines range using the Sentencing Guidelines Manual in effect at the time of sentencing, not the manual in effect during the commission of his offense. Had the parties used the latter manual, he argues, his total offense level would be reduced by one. Stojkowski acknowledges that this contention contravenes current precedent, and that he raises the issue strictly to preserve it for further review. See United States v. Demaree, 459 F.3d 791 (7th Cir.2006), cert denied, — U.S.-, 127 S.Ct. 3055, — L.Ed.2d-(2007) (holding ex post facto clause inapplicable to sentencing guidelines).
Accordingly, the judgment of the district court is AFFIRMED.